United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2214
                        ___________________________

                                  Derrick D. Jones

                        lllllllllllllllllllllMovant - Appellant

                                          v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: January 16, 2019
                              Filed: April 29, 2019
                                 ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

GRUENDER, Circuit Judge.

      Derrick Jones appeals the district court’s1 denial of his successive motion to
vacate his sentence under 28 U.S.C. § 2255. We affirm.



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
       In 2001, Jones was convicted of being a felon in possession of ammunition and
sentenced as an armed career criminal to 293 months’ imprisonment and 5 years’
supervised release. See 18 U.S.C. §§ 922(g)(1), 924(e)(1). In determining that Jones
qualified for an enhanced sentence under the Armed Career Criminal Act (“ACCA”),
the court relied on his prior convictions for first-degree robbery and second-degree
assault.2 We affirmed on direct appeal. United States v. Jones, 47 Fed. App’x 790
(8th Cir. 2002).

        In 2015, the Supreme Court ruled that the ACCA’s residual clause was
unconstitutionally vague. Samuel Johnson v. United States, 135 S. Ct. 2551, 2563
(2015). Subsequently, the Court held that Samuel Johnson announced a “new rule”
that is retroactive on collateral review. Welch v. United States, 136 S. Ct. 1257, 1268
(2016). As a result, in October 2016, we granted Jones authorization to file a
successive § 2255 petition. He claimed that his robbery and assault convictions are
not violent felonies without the residual clause, that he no longer qualifies as an armed
career criminal, and that his 293-month sentence exceeds the statutory maximum of
120 months.

      As the Supreme Court explained in Welch, however, it is not sufficient for a
§ 2255 movant to show that his original sentence relied on the unconstitutional
residual clause. He must also show that his prior convictions do not qualify as violent


      2
        The ACCA applies to defendants convicted of being a felon in possession of
a firearm or ammunition who have three or more prior convictions for a “violent
felony” or a “serious drug offense.” 18 U.S.C. § 924(e)(1). When Jones was
sentenced in 2001, a violent felony included “any crime punishable by imprisonment
for a term exceeding one year” that (1) “has as an element the use, attempted use, or
threatened use of physical force against the person of another” (the elements clause
or force clause); (2) “is burglary, arson, or extortion, [or] involves use of explosives”
(the enumerated-offenses clause); or (3) “otherwise involves conduct that presents a
serious potential risk of physical injury to another” (the residual clause). Id.
§ 924(e)(2)(B).

                                          -2-
felonies under the ACCA’s force clause or enumerated-offenses clause, which remain
constitutional. See id. The district court concluded that Jones’s prior Missouri
convictions are violent felonies under the force clause and denied relief. We granted
a certificate of appealability and review de novo whether his prior convictions qualify
as violent felonies. See United States v. Shockley, 816 F.3d 1058, 1062 (8th Cir.
2016).

       Jones concedes that binding circuit precedent dictates that his prior Missouri
second-degree assault convictions are violent felonies under the force clause. See
United States v. Alexander, 809 F.3d 1029, 1032-33 (8th Cir. 2016). We therefore
need only consider whether Jones’s two convictions under the first-degree robbery
statute in effect at the time, Mo. Rev. Stat. § 560.120 (1969), had “as an element the
use, attempted use, or threatened use of physical force against the person of another.”
In making this determination, we apply the categorical approach, looking “only to the
fact of conviction and the statutory definition of the prior offense.” Shockley, 816
F.3d at 1063.

       Section 560.120 prohibited “feloniously taking the property of another from his
person, or in his presence, and against his will, by violence to his person, or by putting
him in fear of some immediate injury to his person.” Thus, robbery could be proved
“in either of two ways,—namely, by violence to the person or by putting him or her
in fear of some immediate injury. The State need not prove both.” State v. Hawkins,
418 S.W.2d 921, 924 (Mo. 1967).

       Jones’s first argument focuses on the degree of force necessary for a conviction
under section 560.120. In Curtis Johnson v. United States, the Supreme Court
explained that, “in the context of a statutory definition of ‘violent felony,’ the phrase
‘physical force’ means violent force—that is, force capable of causing physical pain
or injury to another person.” 559 U.S. 133, 140 (2010). Jones argues that section
560.120 did not require this degree of force. In particular, he points out that the

                                           -3-
Missouri Supreme Court held that section 560.120 required only the degree of force
sufficient to overcome a victim’s resistance or to detach an article fastened to a
victim’s clothing. See State v. Adams, 406 S.W.2d 608, 611 (Mo. 1966); see also
State v. Broderick, 59 Mo. 318, 320-21 (1875). Jones argues that section 560.120 thus
does not meet the threshold for violent physical force set forth in Curtis Johnson.

       But the U.S. Supreme Court’s recent decision in Stokeling v. United States, 139
S. Ct. 544 (2019), forecloses Jones’s argument. The Florida statute at issue in
Stokeling defines robbery as “the taking of money or other property. . . from the
person or custody of another, . . . when in the course of the taking there is the use of
force, violence, assault, or putting in fear.” Id. at 549 (alteration in original) (quoting
Fla. Stat. § 812.13(1)). Like the Missouri Supreme Court, see Adams, 406 S.W.2d at
611, the Florida Supreme Court “made clear that this statute requires ‘resistance by
the victim that is overcome by the physical force of the offender,’” Stokeling, 139 S.
Ct. at 554-55 (quoting Robinson v. State, 692 So. 2d 883, 886 (Fla. 1997)). In turn,
the U.S. Supreme Court held that, consistent with Curtis Johnson, the force clause
“encompasses robbery offenses that require the criminal to overcome the victim’s
resistance.” Id. at 550. Stokeling thus dictates that section 560.120 qualifies as a
violent felony.

       At oral argument, Jones attempted to distinguish Stokeling by pointing to the
Supreme Court’s observation that “a defendant who steals a gold chain does not use
force, within the meaning of the [Florida] robbery statute, simply because the victim
fe[els] his fingers on the back of her neck.” Id. at 555 (internal quotation marks
omitted and second alteration in original). But we see no reason to believe that the
Missouri Supreme Court would have interpreted section 560.120 to criminalize such
conduct. As the court explained in Adams, a defendant had to overcome the victim’s
resistance or exercise force in detaching the article taken, not merely snatch an article
from the victim’s hand. 406 S.W.2d at 611. For this reason, mere contact of fingers



                                           -4-
to the neck would have been insufficient to sustain a robbery conviction under section
560.120 because this conduct alone does not overcome the victim’s resistance.

       Jones also argues that section 560.120’s “putting him in fear of some immediate
injury to his person” language precludes application of the ACCA. The Florida
robbery statute at issue in Stokeling includes similar “putting in fear” language. While
the Supreme Court did not specifically address this language, we previously have held
that statutes that involve “knowingly placing another person in fear of imminent
bodily harm” or intentionally “caus[ing] fear in another of immediate bodily harm or
death” satisfy the force clause. See United States v. Schaffer, 818 F.3d 796, 798 (8th
Cir. 2016) (internal quotation marks omitted) (quoting United States v. Salido-Rosas,
662 F.3d 1254, 1256 (8th Cir. 2011)). Jones nevertheless argues that section 560.120
differed from these similar statutes because the Missouri Supreme Court required a
subjective inquiry that turned on whether or not victims “were actually put in fear.”
See Hawkins, 418 S.W.2d at 926. Because we have explained that “the knowledge
and mental state of the victim . . . is not the proper focus for the force clause,” Jones
argues that section 560.120 does not qualify as a violent felony. See Schaffer, 818
F.3d at 798.

        But Missouri courts expressly rejected this interpretation and mandated an
objective rather than a subjective standard. State v. Vandament, 299 S.W.2d 532, 535
(Mo. 1957) (“The fear essential to robbery must be caused by [the] accused,
intentionally, and not arise from the mere temperamental timidity of the victim.”);
State v. Parker, 170 S.W. 1121, 1123 (Mo. 1914) (“The fright of him who is robbed
must be under the law an objective fright, as contradistinguished from subjective
fright . . . .”); State v. Hamilton, 513 S.W.2d 771, 772 (Mo. Ct. App. 1974). Thus, to
the extent that Stokeling left this question open, we conclude that a conviction under
section 560.120 that involved putting a victim in fear of immediate injury qualifies as
a violent felony because it has as an element the “threatened use of physical force
against the person of another.” See Schaffer, 818 F.3d at 798.

                                          -5-
      Because a conviction under section 560.120 categorically satisfies the force
clause, we affirm the district court’s order denying Jones’s successive § 2255 motion.3

                       ______________________________




      3
       We permitted the parties to file supplemental briefing on the possible
applicability of our decision in Walker v. United States, 900 F.3d 1012 (8th Cir.
2018), which addresses the threshold requirements for filing a successive § 2255
motion. We need not discuss the issues raised in the parties’ supplemental briefs. As
we recently explained, Walker does not “require a remand that serves no practical
purpose . . . because the merits make clear that a movant is not entitled to relief.”
Dembry v. United States, 914 F.3d 1185, 1188 (8th Cir. 2019). Under Supreme Court
and Eighth Circuit precedent, Jones’s robbery and assault convictions are violent
felonies, and remanding for the district court to determine whether his original ACCA
sentence relied on the residual clause would serve no practical purpose.

                                         -6-